DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements of 24 July 2019 and 5 August 2020 were received and reviewed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the second engagement portion" in line 2.  Claim 3 or any preceding claim does not mention “a second engagement portion”.  There is insufficient antecedent basis for this limitation in the claim. It is suggested the dependency of claim 13 is changed to claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikla GmbH & Co. KG (DE 20 2004 014 808 U1), herein referred to as Sikla.
Regarding claim 1, Sikla teaches a fastening element (1) for fastening a first component to a second component (See Fig. 4 and paragraph [0035] of translation, base element (1) is used for connecting various accessories or other components), wherein the fastening element (1) comprises a body, which comprises a first engagement portion on a first side (See Fig. 1), wherein the first engagement portion comprises either a recess (5) or a projection (See Fig. 2 between (4) and the other (4)) for mating with a complimentary shaped engagement portion of the first component (See paragraph [0039] of translation, profile beads (5) and counter-beads (15)), wherein the body further comprises a first set of through holes (4, 8, 9) for receipt of fasteners, wherein the first set of through holes are positioned in such a way that the first engagement portion of the body and the complimentary shaped engagement portion of the first component may be held against each other in an engaged state via the fasteners (See Fig. 4).
Regarding claim 2, Sikla further teaches the first engagement portion has an elongated shape (See Figure 1 or 4).
Regarding claim 3, Sikla further teaches the first engagement portion has the same cross sectional shape in spaced positions along a longitudinal direction of the first engagement portion (See Figure 1 or 4).
Regarding claim 4, Sikla further teaches the first engagement portion extends the complete distance between opposite ends of the body (See Figure 1 or 4).
Regarding claim 5, Sikla further teaches the first engagement portion comprises a recess (5).
Regarding claim 6, Sikla further teaches the first engagement portion comprises a flat surface (See Figure 1, where the row of holes (8) are located).
Regarding claim 7, Sikla further teaches the first set of through holes extend between the first side of the body and a second side of the body opposite the first side (See Figure 1, holes (4, 9) are located on all four sides of the body (1)).
Regarding claim 8, Sikla further teaches at least one through hole of the first set of through holes extend through the first engagement portion on the first side of the body (See Figure 1).
Regarding claim 9, Sikla further teaches the holes in the first set of through holes are arranged in parallel with each other and spaced from each other in a first direction (See Figure 1).
Regarding claim 10, Sikla further teaches the body comprises a second engagement portion on a second side opposite the first side (See Figure 1), wherein the second engagement portion comprises either a recess (5) or a projection (See Fig. 2 between (4) and the other (4)).
Regarding claim 11, Sikla further teaches the second engagement portion has an elongated shape (See Figure 1).
Regarding claim 12, Sikla further teaches the second engagement portion has the same cross sectional shape in spaced positions along a longitudinal direction of the second engagement portion (See Figures 1 and 2).
Regarding claim 13, Sikla further teaches the second engagement portion has the same cross sectional shape as the first engagement portion (See Figure 2).
Regarding claim 14, Sikla further teaches the second engagement portion extends the complete distance between opposite ends of the body (See Figure 1 or 4).
Regarding claim 15, Sikla further teaches the second engagement portion extends in parallel with the first engagement portion (See Figure 1 or 2).
Regarding claim 16, Sikla further teaches the second engagement portion comprises a recess (See Figure 2, (5)).
Regarding claim 17, Sikla further teaches the fastening element comprises a second set of through holes (4, 8, 9) for receipt of fasteners for fastening the fastening element to the second component (See Figures 1 and 4).
Regarding claim 18, Sikla further teaches the second set of through holes extends between a third side and a fourth side of the body (See Figure 1, through holes on all four sides of body).
Regarding claim 19, Sikla further teaches at least one of the third side and the fourth side of the body comprises a planar surface (See Figure 1, where the row of holes (8) are located).
Regarding claim 20, Sikla further teaches an extension direction of at least one hole of the second set of through holes differs from an extension direction of at least one hole of the first set of through holes (See Figure 1, holes on adjacent sides extend in different directions from each other).
Regarding claim 21, Sikla further teaches the holes in the second set of through holes are arranged in parallel with each other and spaced in a second direction (See Figure 1).
Regarding claim 22, Sikla further teaches the body has an elongated shape (See Figures 1 and 4).
Regarding claim 23, Sikla further teaches the body has the same exterior cross sectional shape in spaced positions along a longitudinal direction of the body (See Figures 1 and 2).

Claim(s) 1-2, 4-6, 9-11, 15, 22, and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson et al. (US 2013/0001384 A1).
Regarding claims 1-2, 4-6, 9-11, 15, 22, and 27, Karlsson teaches a chassis arrangement for a vehicle (See Figure 1), wherein the chassis arrangement comprises a first vehicle chassis component (1), a second vehicle chassis component (2) and at least one fastening element (brackets (3), including male and female parts (4,5) and spacing elements 18a,b), wherein the first vehicle chassis component (1) is fastened to the second vehicle chassis component (2) via the at least one fastening element (3,4,5), the at least one fastening element comprising a body (4,5) with an elongated shape [claim 22], which comprises a first engagement portion on a first side (See Figure 3, right side of (4)), wherein the first engagement portion comprises either a recess or a projection (See Figures 3-5, protrusions on (4)) for mating with a complimentary 
Further, regarding claims 2 and 4-6, the first engagement portion has an elongated shape that extends the complete distance between opposite ends of the body (See Figure 3, right side of (4)), the first engagement portion comprises a recess and a flat surface (See Figure 4, in the area of label 4, between protrusions).
The body also has, regarding claims 10, 11 and 15, a second engagement portion (See Figure 4, left side of (5)) on a second side opposite the first side, wherein the second engagement portion has an elongated shape and comprises either a recess or a projection (See Figures 5 and 6, rear plates (16a,b)), the second engagement portion extends in parallel with the first engagement portion (See Figure 4).
Regarding claim 28, Karlsson further teaches the chassis arrangement comprises two elongated and parallel frame side members (See Figure 1), wherein the second vehicle chassis component (2) is formed by one of said elongated frame side members (2).
Regarding claim 29, Karlsson further teaches the chassis arrangement comprises two fastening elements (3,4,5) , which are arranged spaced from each other in a longitudinal 
Regarding claim 30, Karlsson further teaches the at least one fastening element (3,4,5) has an elongated shape and wherein the at least one fastening elements is arranged transverse in relation to the longitudinal direction of the frame side members (See Figures 1 and 2).

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karlsson et al. (US 2013/0001384 A1).
Regarding claim 31, Karlsson further teaches the at least one fastening element (3,4,5, 18a,18b) has an elongated shape and wherein, under broadest reasonable interpretation, the at least one fastening elements is arranged in parallel with the longitudinal direction of the frame side members (See Figures 1 and 2, the transverse axis of the fastening elements (3) are arranged in parallel with the longitudinal direction of the frame side members, and spacing elements (See Figure 6, (18a,b)) are arranged parallel with the longitudinal direction of the frame side members.  Nevertheless, if it is reasoned that the at least one fastening elements is not parallel as claimed, it would have been obvious to one having ordinary skill in the art to rearrange the fastening elements so that they are arranged horizontally and parallel as claimed in order to provide various mounting options and mount different shaped components to the vehicle frame.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikla GmbH & Co. KG (DE 20 2004 014 808 U1) in view of Zhang et al. (US 2015/0316203 A1).
Regarding claims 24 and 25, Sikla does not disclose the body is formed by an extrusion followed by machining the holes, or that the body is formed in aluminum or an aluminum alloy.
Although the method of forming the device is not germane to the issue of patentability, Zhang teaches a strut (10) that may be extruded from aluminum [0046], the strut additionally has openings (50) that may be knockouts or punched [0044]. In view of the teachings of Zhang it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude the fastening element and body from aluminum in order to form a component out of a rigid but light weight metal (See Zhang [0046]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikla GmbH & Co. KG (DE 20 2004 014 808 U1).
Regarding claim 26, Sikla does not disclose that the second component is a vehicle chassis component. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the fastening device of Sikla in .

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (US 2013/0001384 A1) in view of Zhang et al. (US 2015/0316203 A1).
Regarding claims 24 and 25, Karlsson teaches that body of the fastening device is made of metal [0030]. Karlsson does not disclose the body is formed by an extrusion followed by machining the holes, or that the body is formed in aluminum or an aluminum alloy.
As discussed above, although the method of forming the device is not germane to the issue of patentability, Zhang teaches a strut (10) that may be extruded from aluminum [0046], the strut additionally has openings (50) that may be knockouts or punched [0044]. In view of the teachings of Zhang it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude the fastening element and body from aluminum in order to form a component out of a rigid but light weight metal (See Zhang [0046]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (US 2013/0001384 A1).
Regarding claim 32, Karlsson further teaches the chassis arrangement comprises a frame cross member (See Figure 1). Karlsson does not disclose the first vehicle chassis component is formed by said frame cross member.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fastening elements (3,4,5) on the frame .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Included references teach fastening devices or vehicle chassis of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616